Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     “IN ADMIRALTY”

     WORLD FUEL SERVICES (SINGAPORE) PTE LTD,
     WORLD FUEL SERVICES EUROPE, LTD.
     WORLD FUEL SERVICES TRADING DMCC,
     collectively d/b/a World Fuel Services,

              Plaintiffs,
     vs.

     Hansa Heavy Lift GmbH & Company KG ms HHL
     Richards Bay,
     Hansa Heavy Lift GmbH,

           Defendants.
     _______________________________________________/

                                          COMPLAINT

              COMES NOW, Plaintiffs (collectively “WFS”) by and through undersigned

     counsel to hereby file their complaint against Defendants Hansa Heavy Lift GmbH &

     Company KG ms HHL Richards Bay (“Owner”) and Hansa Heavy Lift, GmbH (“Owner’s

     Agent” and/or “Manager”) as follows:

                              PARTIES, JURISDICTION AND VENUE

           1. This is an admiralty and maritime action within the meaning of Rule 9(h) of the

              Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28

              U.S.C. §1333.

           2. Plaintiff WORLD FUEL SERVICES EUROPE, LTD. is a company organized

              under the laws of the United Kingdom with an address at 8th Fl. 62 Buckingham

              Gate, London SWIE 6AJ UK and a registered address of The Broadgate Tower, 20

              Primrose Street, London EC2A 2RS UK.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 2 of 14



        3. Plaintiff WORLD FUEL SERVICES (SINGAPORE) PTE LTD is a company

           organized under the laws of Singapore with an address at 238A Thomson Road

           #08-01 Novena Square Tower A Singapore 307684.

        4. Plaintiff WORLD FUEL SERVICES TRADING DMCC is a corporation existing

           under the laws of the United Arab Emirates with a principal off of Suite 47-f Almas

           Tower Jumeriah Lak, Dubai, United Arab Emirates.

        5. Collectively, the three plaintiffs are part of the World Fuel Services Marine Group

           of companies and are indirectly and wholly owned subsidiaries of World Fuel

           Services Corporation which is a Florida corporation traded publicly on the New

           York Stock Exchange under the ticker symbol “INT” (collectively, World Fuel

           Services (Singapore) Pte Ltd, World Fuel Services Europe, Ltd. and World Fuel

           Services Trading DMCC are hereinafter referred to as “World Fuel Services” or

           “WFS”), based in this District at 9800 N.W. 41st Street, Suite 400, Miami, Florida

           33178.

        6. Plaintiffs sell and supply fuel oil and lubricants to ocean going cargo vessels.

        7. Defendant Owner, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, is a German entity with an address of Oberbaumbrücke 1, Hamburg, Germany

           20457.

        8. Defendant Hansa Heavy Lift GmbH – the Defendant Owner’s Agent and Manager

           for the Vessel named “HHL RICHARDS BAY” (herein the “Vessel”) – is a

           German limited liability corporation with an address of Oberbaumbrücke 1,

           Hamburg, Germany 20457 and/or was the charterer or otherwise in control of the

           Vessel at all material times.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 3 of 14



        9. On August 1, 2017, the Plaintiffs and the Defendant Owner, acting with the express

           authorization     and     through     its   apparent     agent,     the    Defendant

           Manager/Agent/Charterer who was at all material times in control of the Vessel,

           entered into a framework fuel management contract for the provision of fuel to the

           Defendants fleet of vessel(s), including the Defendant HHL Richards Bay’s Vessel

           the “HHL RICHARDS BAY” (the “Vessel”). A true and correct copy of this Fuel

           Management Contract is attached hereto as Exhibit “A”.

        10. The Fuel Management Contract incorporated, at page 4 of 6, through the section

           entitled “Terms and Conditions,” the applicable terms and conditions for the sale

           of bunkers under the Fuel Management Contract as “The World Fuel Services

           Marine Group of Companies General Terms and Conditions dated May 1, 2016.”

           A true and correct copy of the General Terms and Conditions dated May 1, 2016 is

           attached hereto as Exhibit “B”.

        11. As such, under section 10 of Exhibit “B”, the Defendants are subject to the Court’s

           personal jurisdiction under Fla. Stat. § 48.193(9).

        12. Venue likewise under Section 10 of Exhibit “B” lies in the Southern District of

           Florida.

        13. As such, this Court is the proper venue and the Court has subject matter jurisdiction

           over the issues and personal jurisdiction over the parties.

                            GENERAL ALLEGATIONS OF FACT

        14. Following from the general framework under the Fuel Management Agreement,

           from March 2018 through October 2018, the Defendants entered into a series of

           eleven separate contracts with the Plaintiffs, as set for the herein, for the purchase

           and sale of marine bunkers which were supplied to the Vessel “HHL RICHARDS
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 4 of 14



           BAY” in, respectively, (1) Port of Singapore, Singapore (twice); (2) Port of

           Shanghai, China; (3) Port of Fremantle, Australia; (4) Port of Xiamen, China; (5)

           Port of Masan, South Korea; (6) Port of Nakhoda, Russia; (7) Port of Durban, South

           Africa; (8) Port of Murmansk, Russia; (9) Port of Fujairah, United Arab Emirates

           (twice).

        15. Despite Plaintiffs causing the supply of contractually ordered bunkers to the Vessel

           as ordered and contracted by the Defendants.

        16. Having not been paid for any of the fuel and gas oil supplied to the Vessel on the

           orders of the Defendants, WFS sent a contractually authorized notice to the

           Defendants, which had the effect of accelerating any invoices for which a later due

           date was still outstanding to a due date of December 6, 2018.

        17. WFS then filed an action for a conservatory arrest of the “HHL RICHARDS BAY”

           in Ivory Coast on all eleven contracts, a procedural measure alleging a maritime

           claim whereby the Vessel was arrested in Ivory Coast on or around December 13,

           2018.

        18. No security has been posted to date and Defendant(s) may be pursuing insolvency

           proceedings abroad.

        19. The Vessel remains under arrest and in accordance with Ivory Coast law on

           conservatory arrests, this action is being instituted as a result.

                     COUNT I – BREACH OF MARITIME CONTRACT
                 BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                     THE MARCH 2018 SINGAPORE TRANSACTION

        20. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 5 of 14



        21. Upon to a confirmation order dated on March 25, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on March 26, 2018, at the port of Singapore with

           595.2810 MT of fuel 380 CST / RMG 380 3.15% at USD 372 per ton. True and

           correct copies are attached in the Composite Exhibit for this transaction including

           the Confirmation, Bunker Delivery Note, and Invoice as Exhibit “C”.

        22. An invoice bearing number 284515-31501 was issued on March 28, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           222,249.53. See Invoice as part of Composite Exhibit “C”

        23. The invoice was due May 25, 2018, and to date, remains unpaid.

        24. As of January 10, 2019, for this Singapore delivery, Defendants owe $258,920.70,

           made up of $222,249.53 in principal, $25,558.70 in interest, and $11,112.48 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                     COUNT II – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                      THE APRIL 2018 SINGAPORE TRANSACTION

        25. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        26. Upon to a confirmation order dated on April 20, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on April 21, 2018, at the port of Singapore with

           529.2830 MT 380 CST / RMG380 3.5% at USD 405 per ton and 158.0440 MT of
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 6 of 14



           MGO DMA at USD 637 per ton. True and correct copies are attached in the

           Composite Exhibit for this transaction including the Confirmation, Bunker

           Delivery Note, and Invoice as Exhibit “E”.

        27. An invoice bearing number 286392-31501 was issued on April 30, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           316,232.95. See Invoice as part of Composite Exhibit “E”

        28. The invoice was due June 20, 2018, and to date, remains unpaid.

        29. As of January 10, 2019, for this Singapore delivery, Defendants owe $364,300.36

           made up of $316,232.95 in principal, $32,255.76 in interest, and $15,811.65 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                     COUNT III – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                            THE SHANGHAI TRANSACTION

        30. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        31. Upon to a confirmation order dated on April 30, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on May 4, 2018, at the port of Shanghai with

           183.5000 MT 380 CST / RMG380 3.5% at USD 436 per ton. True and correct

           copies are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “F”.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 7 of 14



        32. An invoice bearing number 287760-31501 was issued on May 21, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           80,908.90. See Invoice as part of Composite Exhibit “F”.

        33. The invoice was due July 3, 2018, and to date, remains unpaid.

        34. As of January 10, 2019, for this Shanghai delivery, Defendants owe $92,681.14,

           made up of $80,908.90 in principal, $7,726.80 in interest, and $4,045.45 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                     COUNT IV – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                      THE FREMANTLE AUSTRALIA TRANSACTION

        35. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        36. Upon to a confirmation order dated on June 4, 2018, the Vessel “HHL RICHARDS

           BAY” was provided, on June 12, 2018, at the port of Fremantle in Australia with

           179.6010 MT of 380 CST / RMG380 3.5% at USD 405 per ton. True and correct

           copies are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “G”.

        37. An invoice bearing number 289258-31501 was issued on June 13, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 8 of 14



           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           100,576.56. See Invoice as part of Composite Exhibit “G”.

        38. The invoice was due August 11, 2018, and to date, remains unpaid.

        39. As of January 10, 2019, for this Fremantle delivery, Defendants owe $113,249.21

           made up of $100,576.56 in principal, $7,643.82 in interest, and $5,028.83 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                     COUNT V – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                         THE XIAMEN CHINA TRANSACTION

        40. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        41. Upon to a confirmation order dated on June 20, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on June 24, 2018, at the port of Xiamen with

           147 MT 380 CST / RMG380 3.5% at USD 461 per ton. True and correct copies

           are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “H”.

        42. An invoice bearing number 289974-31501 was issued on June 27, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           67,767.00. See Invoice as part of Composite Exhibit “H”.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 9 of 14



        43. The invoice was due August 23, 2018, and to date, remains unpaid.

        44. As of January 10, 2019, for this Xiamen delivery, Defendants owe $75,899.04 made

           up of $67,767.00 in principal, $4,743.69 in interest, and $3,388.35 in contractual

           fees. A true and correct copy of the Composite Statement of Account for WORLD

           FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019 is attached

           hereto as Exhibit “D”.

                     COUNT VI – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                             THE MASAN TRANSACTION

        45. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        46. Upon to a confirmation order dated on July 3, 2018, the Vessel “HHL RICHARDS

           BAY” was provided, on July 7, 2018, at the port of Masan with 120 MT of MGO

           DMA at USD 705 per ton. True and correct copies are attached in the Composite

           Exhibit for this transaction including the Confirmation, Bunker Delivery Note, and

           Invoice as Exhibit “I”.

        47. An invoice bearing number 290990-31501 was issued on July 31, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           85,100.00. See Invoice as part of Composite Exhibit “I”.

        48. The invoice was due September 5, 2018, and to date, remains unpaid.

        49. As of January 10, 2019, for this Masan delivery, Defendants owe $94,758.85 made

           up of $85,100.00 in principal, $5,403.85 in interest, and $4,255.00 in contractual
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 10 of 14



           fees. A true and correct copy of the Composite Statement of Account for WORLD

           FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019 is attached

           hereto as Exhibit “D”.

                     COUNT VII – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                        THE NAKHODA RUSSIA TRANSACTION

        50. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        51. Upon to a confirmation order dated on July 6, 2018, the Vessel “HHL RICHARDS

           BAY” was provided, on July 10, 2018, at the port of Nakhoda with 885 MT 380

           CST / RMG380 3.5% at USD 425 per ton and 65 MT 380 CST / RMG380 3.5% at

           USD 453 per ton. True and correct copies are attached in the Composite Exhibit

           for this transaction including the Confirmation, Bunker Delivery Note, and Invoice

           as Exhibit “J”.

        52. An invoice bearing number 291286-31501 was issued on July 19, 2018 by WFS

           Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”, and/or

           her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL Richards

           Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift GmbH, or

           who was otherwise at all times in control of the Vessel for an amount of USD

           422,846.83. See Invoice as part of Composite Exhibit “J”.

        53. The invoice was due September 8, 2018, and to date, remains unpaid.

        54. As of January 10, 2019, for this Nakhoda delivery, Defendants owe $470,205.67

           made up of $422,846.83 in principal, $26,216.50 in interest, and $21,142.34 in

           contractual fees. A true and correct copy of the Composite Statement of Account
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 11 of 14



           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                     COUNT VIII – BREACH OF MARITIME CONTRACT
                  BY WORLD FUEL SERVICES (SINGAPORE) PTE LTD FOR
                             THE DURBAN TRANSACTION

        55. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        56. Upon to a confirmation order dated on November 6, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on November 9, 2018, at the port of Durban with

           350.4670 MT 380 CST / RMG380 3.5% at USD 513 per ton. True and correct

           copies are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “K”.

        57. An invoice bearing number 299644-31501 was issued on November 30, 2018 by

           WFS Singapore to the contractual debtors, the Vessel, “HHL RICHARDS BAY”,

           and/or her owners/operators, Hansa Heavy Lift GmbH & Company KG ms HHL

           Richards Bay, and Owner's Agent, Manager, and Charterer, Hansa Heavy Lift

           GmbH, or who was otherwise at all times in control of the Vessel for an amount of

           USD 180,569.57. See Invoice as part of Composite Exhibit “K”.

        58. The invoice was due December 6, 2018, and to date, remains unpaid.

        59. As of January 10, 2019, for this Durban delivery, Defendants owe $192,758.02

           made up of $180,569.57 in principal, $3,159.97 in interest, and $9,028.48 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES (SINGAPORE) PTE LTD as of January 10, 2019

           is attached hereto as Exhibit “D”.

                       COUNT IX – BREACH OF MARITIME CONTRACT
                       BY WORLD FUEL SERVICES EUROPE, LTD. FOR
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 12 of 14



                                 THE MURMANSK TRANSACTION

        60. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        61. Upon to a confirmation order dated on August 10, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on August 29, 2018, at the port of Murmansk

           with 670 MT 380 CST / RMG380 3.5% at USD 435 per ton. True and correct

           copies are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “L”.

        62. An invoice bearing number 227367-32501 was issued on September 13, 2018 by

           World Fuel Services Europe, Ltd. to the contractual debtors, the Vessel, “HHL

           RICHARDS BAY”, and/or her owners/operators, Hansa Heavy Lift GmbH &

           Company KG ms HHL Richards Bay, and Owner's Agent, Manager, and Charterer,

           Hansa Heavy Lift GmbH, or who was otherwise at all times in control of the Vessel

           for an amount of USD 293,285.00. See Invoice as part of Composite Exhibit “L”.

        63. The invoice was due October 28, 2018, and to date, remains unpaid.

        64. As of January 10, 2019, for this Murmansk delivery, Defendants owe $318,800.80

           made up of $293,285.00 in principal, $10,851.55 in interest, and $14,664.25 in

           contractual fees. A true and correct copy of the Statement of Account for WORLD

           FUEL SERVICES EUROPE, LTD as of January 10, 2019 is attached hereto as

           Exhibit “M”.

                       COUNT X – BREACH OF MARITIME CONTRACT
                      BY WORLD FUEL SERVICES TRADING DMCC FOR
                          THE FIRST FUJAIRAH TRANSACTION

        65. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 13 of 14



        66. Upon to a confirmation order dated on October 10, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on October 11, 2018, at the port of Fujairah with

           79.9930 MT 380 CST / RMG380 3.5% at USD 533 per ton. True and correct copies

           are attached in the Composite Exhibit for this transaction including the

           Confirmation, Bunker Delivery Note, and Invoice as Exhibit “N”.

        67. An invoice bearing number 125483-32901 was issued on October 11, 2018 by

           World Fuel Services Trading DMCC to the contractual debtors, the Vessel, “HHL

           RICHARDS BAY”, and/or her owners/operators, Hansa Heavy Lift GmbH &

           Company KG ms HHL Richards Bay, and Owner's Agent, Manager, and Charterer,

           Hansa Heavy Lift GmbH, or who was otherwise at all times in control of the Vessel

           for an amount of USD 50,091.27. See Invoice as part of Composite Exhibit “N”.

        68. The invoice was due October 19, 2018, and to date, remains unpaid.

        69. As of January 10, 2019, for this first Fujairah delivery, Defendants owe $53,572.43

           made up of $50,091.27 in principal, $876.60 in interest, and $2,504.56 in

           contractual fees. A true and correct copy of the Composite Statement of Account

           for WORLD FUEL SERVICES TRADING DMCC as of January 10, 2019 is

           attached hereto as Exhibit “O”.

                       COUNT XI – BREACH OF MARITIME CONTRACT
                      BY WORLD FUEL SERVICES TRADING DMCC FOR
                          THE SECOND FUJAIRAH TRANSACTION

        70. Plaintiffs hereby incorporate and therefore re-alleges Paragraphs 1-19 of this

           Complaint as if fully set forth herein.

        71. Upon to a confirmation order dated on October 23, 2018, the Vessel “HHL

           RICHARDS BAY” was provided, on October 29, 2018, at the port of Fujairah with

           885.3320 MT 380 CST / RMG380 3.5% at USD 511 per ton and 39.3950 MT of
Case 1:19-cv-20150-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 14 of 14



            MGO DMA at USD 803 per ton. True and correct copies are attached in the

            Composite Exhibit for this transaction including the Confirmation, Bunker

            Delivery Note, and Invoice as Exhibit “P”.

        72. An invoice bearing number 125889-32901 was issued on November 30, 2018 by

            World Fuel Services Trading DMCC to the contractual debtors, the Vessel, “HHL

            RICHARDS BAY”, and/or her owners/operators, Hansa Heavy Lift GmbH &

            Company KG ms HHL Richards Bay, and Owner's Agent, Manager, and Charterer,

            Hansa Heavy Lift GmbH, or who was otherwise at all times in control of the Vessel

            for an amount of USD 484,498.84. See Invoice as part of Composite Exhibit “P”.

        73. The invoice was due December 6, 2018, and to date, remains unpaid.

        74. As of January 10, 2019, for this second Fujairah delivery, Defendants owe

            $517,202.51 made up of $484,498.84 in principal, $8,478.73 in interest, and

            $24,224.94 in contractual fees. A true and correct copy of the Composite Statement

            of Account for WORLD FUEL SERVICES TRADING DMCC as of January 10,

            2019 is attached hereto as Exhibit “O”.

        WHEREFORE, in accordance with the contracts at issue, Plaintiffs respectfully request

     the Court to enter Final Judgment in their favor against the Defendants for Plaintiffs’

     damages, in the amount of $2,552,247.93 as of January 10, 2019, for which additional

     interest, contractual fees, attorneys’ fees, and costs have accrued or will continue to accrue.

     Dated: January 10, 2019                                Respectfully submitted,
                                                            WAGNER LEGAL
                                                            Attorney for Plaintiff
                                                            3050 Biscayne Blvd., #904
                                                            Miami, FL 33137
                                                            Telephone: (305) 768-9247
                                                            Facsimile: (305) 306-8598
                                                            By: /s/ Scott A. Wagner
                                                            Scott Wagner, Esq.
                                                            Florida Bar No. 10244
